 1

 2

 3

 4                                 UNITED STATES DISTRICT COURT
 5                                        DISTRICT OF NEVADA
 6                                                   ***
 7    JOHN CHARLES ASMUSSEN,                                      Case No. 2:18-cv-1252-PAL
 8                                           Plaintiff,                      ORDER
              v.
 9
      THE CRYSTALS LAS VEGAS, LLC,
10
                                           Defendant.
11

12          This matter is before the court on the parties’ failure to either file a stipulation to dismiss
13   or a joint status report advising when the stipulation to dismiss would be filed. On February 5,
14   2019 the parties filed a stipulation (ECF No 26) requesting that the court vacate the calendar call
15   and April 15, 2019 trial date because the parties had settled. The court approved the stipulation
16   requiring the parties until March 19, 2019 to either fie a stipulation to dismiss or a joint status
17   report indicating when the stipulation would be filed. See Order (ECF No. 27). On March 8, 2019
18   Plaintiff filed a Notice of Bankruptcy (ECF No 28) indicating the plaintiff filed a Chapter 7 petition
19   in the United States Bankruptcy Court in the District of Nevada on December 23, 2018.
20   Accordingly,
21          IT IS ORDERED the parties shall have until April 26, 2019 to meet and confer and file a
22   joint status report indicating how they propose to proceed in light of the bankruptcy.
23          DATED this 27th day of March 2019.
24

25
                                                              PEGGY A. LEEN
26                                                            UNITED STATES MAGISTRATE JUDGE
27

28
                                                          1
